Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba et al. (JP2005062746A).
With respect to claim 1, Oba et al. disclose an image forming apparatus comprising: an image bearing member (e.g. item 11) configured to bear a toner image; and a transfer member (e.g. item 14) configured to transfer the toner image born by the image bearing member (11) to a transfer material in a transfer portion which faces the image bearing member, the transfer member comprising a rotatable conductive shaft (e.g. item 21) and an elastic portion (e.g. item 22) which covers a periphery of the shaft (21), wherein, when the shaft (21) is viewed from a direction orthogonal to a rotation axis direction of the shaft, the shaft (21) includes a first contact portion (e.g. as shown below in fig. 4) which is provided on an end portion side of the elastic portion (22) in the rotation axis direction and in which the shaft (21) and the elastic portion (22) are in contact with each other, and a second contact portion (e.g. as shown below in fig. 4) which is provided on a more center side of the transfer portion than the first contact portion in the rotation axis direction and in which the shaft (21) and the elastic portion (22) are in contact with each other, the first contact portion is provided on a more end portion side of the elastic portion (22) than an end portion of a transfer material having a maximum size which can pass through the transfer portion, the transfer member (14) includes a void (e.g. groove(s) 23 and/or 23a/contact portion shown below in fig. 4) between the first contact portion and the second contact portion in the rotation axis direction, and the void is arranged on a more center side of the transfer portion than the end portion of the transfer material having the maximum size (as shown at least by fig. 4).

    PNG
    media_image1.png
    541
    824
    media_image1.png
    Greyscale


With respect to claim 2, Oba et al. further disclose wherein the shaft (21) includes a concave portion (e.g. as shown above in fig. 4) formed between the first contact portion and the second contact portion which is concave in a radial direction of the shaft (21) so that the shaft (21) and the elastic portion (22) do not come into contact with each other, and the void is formed by the concave portion (as shown above at least by fig. 4).

With respect to claim 3, Oba et al. further disclose wherein the concave portion is formed continuously between the first contact portion and the second contact portion in the rotation axis direction (e.g. as shown above by fig. 4).

With respect to claim 4, Oba et al. further disclose wherein the shaft includes a plurality of concave portions (e.g. as shown below in fig. 4) which are concave in a radial direction of the shaft (21) between the first contact portion and the second contact portion in the rotation axis direction and the void includes a plurality of void portions formed by the plurality of concave portions (as shown below at least by fig. 4).

    PNG
    media_image2.png
    518
    824
    media_image2.png
    Greyscale

With respect to claim 5, Oba et al. further disclose wherein, in a case where an area from the end portion of the transfer material having the maximum size to an end portion of the elastic portion in the rotation axis direction is defined as a non-sheet passing area (e.g. as shown above in fig. 4), and an area in which the transfer material having the maximum size and the image bearing member come into contact with each other is defined as a sheet passing area (e.g. as shown above in fig. 4), a width of a void portion in the non-sheet passing area (e.g. fig. 4, item 23a) is larger than a width of a void portion in the sheet passing area (e.g. as shown above at least by fig. 4, item 23 in the sheet passing area).
With respect to claim 6, Oba et al. further disclose wherein, in a case where an area from the end portion of the transfer material having the maximum size (as shown above in fig. 4) to an end portion of the elastic portion (22) in the rotation axis direction in which the image bearing member and the elastic portion come into contact with each other is defined as a non-sheet passing area (e.g. as shown above in fig. 4), and an area in which the transfer material having the maximum size and the image bearing member come into contact with each other is defined as a sheet passing area (e.g. as shown above in fig. 4), the void (e.g. the third void/concave portion from the left) is continuously formed in the non-sheet passing area (e.g. as shown above in fig. 4).
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Furukawa (US 2016/0231668) discloses a transfer roll with a void between a shaft and an elastic layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW